EXHIBIT PART I Item 1.Business The following discussion contains trend information and other forward-looking statements that involve a number of risks and uncertainties.Forward-looking statements include, but are not limited to, statements such as those made in “Overview” regarding royalty payments from Nanya, Inotera’s transition to the Company’s stack process technology and gross margins from the Company’s imaging wafer supply agreement with Aptina; in “Products” regarding increased sales of DDR3 DRAM products and growth in demand for NAND Flash products and solid-state drives; and in “Manufacturing” regarding the transition to smaller line-width process technologies and Inotera’s transition to the Company’s stack process technology.The Company’s actual results could differ materially from the Company’s historical results and those discussed in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, those identified in “Item 1A. Risk Factors.” All period references are to the Company’s fiscal periods unless otherwise indicated. Corporate Information Micron Technology, Inc., and its consolidated subsidiaries (hereinafter referred to collectively as the “Company”), a Delaware corporation, was incorporated in 1978.The Company’s executive offices are located at 8000 South Federal Way, Boise, Idaho 83716-9632 and its telephone number is (208) 368-4000.Information about the Company is available on the internet at www.micron.com.Copies of the Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K, as well as any amendments to these reports, are available through the Company’s website as soon as reasonably practicable after they are electronically filed with or furnished to the Securities and Exchange Commission (the “SEC”).Materials filed by the Company with the SEC are also available at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549.Information on the operation of the Public Reference Room is available by calling 1-800-SEC-0330.Also available on the Company’s website are its:Corporate Governance Guidelines, Governance Committee Charter, Compensation Committee Charter, Audit Committee Charter and Code of Business Conduct and Ethics.Any amendments or waivers of the Company’s Code of Business Conduct and Ethics will also be posted on the Company’s website at www.micron.com within four business days of the amendment or waiver.Copies of these documents are available to shareholders upon request.Information contained or referenced on the Company’s website is not incorporated by reference and does not form a part of this Annual Report on Form 10-K.In January 2009, the Company’s Chief Executive Officer certified to the New York Stock Exchange that he was not aware of any violation by the Company of the NYSE’s Corporate Governance Listing Standards. Overview The Company is a global manufacturer and marketer of semiconductor devices, principally DRAM and NAND Flash memory.In addition, the Company manufactures semiconductor components for CMOS image sensors and other semiconductor products.The Company’s products are offered in a wide variety of package and configuration options, architectures and performance characteristics tailored to meet application and customer needs.Individual devices leverage the Company’s advanced semiconductor processing technology and manufacturing expertise.The Company aims to continually introduce new generations of products that offer lower costs per unit and improved performance characteristics.The Company’s reportable Memory segment consists of its DRAM and NAND Flash operations.The Company’s other segments, which were primarily composed of CMOS image sensor products, are not reportable and are included in All Other segments.(See “Item 8.
